Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
28th day of January, 2008, by and between BMR-217TH PLACE LLC, a Delaware
limited liability company (“Landlord”), and SONUS PHARMACEUTICALS, INC.
(“Tenant”).

 

RECITALS

 

A.                                   WHEREAS, Landlord and Tenant entered into
that certain Lease dated as of November 21, 2006, as amended by that certain
First Amendment to Lease dated as of August 17, 2007 (collectively, the
“Lease”), whereby Tenant leases certain premises (the “Premises”) from Landlord
at 1522 217th Place SE in Bothell, Washington (the “Building”); and

 

B.                                     WHEREAS, Landlord and Tenant desire to
modify and amend the Lease only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                       Definitions.  For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Lease unless otherwise defined herein.  The Lease, as amended by this Amendment,
shall be referred to herein as the “Amended Lease.”

 

2.                                       Sales Tax.

 

a.                                       Retail sales tax otherwise applicable
to portions of construction of the Building and Tenant Improvements and other
improvements made or requested by Tenant may be eligible for deferral pursuant
to RCW 82.63 (the “Sales Tax Deferral”) as a result of the uses of the Premises
intended by Tenant. Landlord shall make application with the Washington State
Department of Revenue (the “State”) for the Sales Tax Deferral with respect to
work to be performed and paid for by Landlord pursuant to the Amended Lease. 
When the State has determined the final amount of the sales tax which Landlord
may defer pursuant to the Sales Tax Deferral Program Landlord will provide
Tenant with written notice of such amount.

 

b.                                      Tenant agrees if a subsequent audit by
the State determines that, (a) because Tenant’s use of the Premises has changed
or (b) for any other reason, any of the sales tax previously deferred pursuant
to the Sales Tax Deferral is now due and owing to the State, Tenant shall pay to
Landlord, within ten (10) days following the date Landlord notifies Tenant of
any such determination by the State, an amount equal to the amount required to
be paid to the State, including any penalties and interest due to the State;
provided that Tenant may conduct a good faith contest of any such determination
by the State in accordance with appropriate administrative procedures so long 
as  payment of the amount claimed by the State is stayed during the conduct of
the contest.  If Tenant desires to dispute the amount claimed by the State to be
due but payment of such amount is not stayed

 

Form dated 2/16/07

 

--------------------------------------------------------------------------------


 

during the conduct of the proceedings, Tenant shall pay the amount due but at
Tenant’s request, Landlord shall pay the amount claimed by the State under
protest.

 

c.                                       Landlord shall reasonably cooperate
with and assist Tenant in any challenges or audits to the Sales Tax Deferral
benefit, at no cost to Landlord.  Landlord shall promptly notify Tenant of any
such action of which Landlord becomes aware, and shall promptly forward any
correspondence regarding any such challenge or audit.  Tenant shall have the
right to contest or review on its own behalf (but not on Landlord’s behalf) any
proceedings regarding the Sales Tax Deferral benefit that may be instituted,
either before, during or after the Term of the Amended Lease.  Landlord shall,
on a timely basis, execute all necessary instruments in connection with any such
protest, appeal or other proceedings, at no cost to Landlord.  If any proceeding
may only be instituted and maintained by Landlord, then Landlord shall do so at
Tenant’s cost upon the request of Tenant, unless Landlord reasonably objects.

 

d.                                      To secure Tenant’s payment obligations
under subparagraph (b) above, Tenant shall provide Landlord with a letter of
credit that meets the requirements of Section 9.7 of the Lease within ten
(10) days after Landlord provides Tenant with written notice of the amount of
the Sales Tax Deferral approved by the State.  Such letter of credit shall be in
amount equal to the amount of any Sales Tax Deferral, which letter of credit
Landlord may draw upon in the event that Tenant timely fails to pay any amount
payable by Tenant pursuant to subparagraph (b) above.

 

e.                                       The letter of credit will renew
automatically annually, for consecutive one (1) year periods, at least thirty
(30) days prior to the anniversary date of its initial issuance, until the
expiration of the State’s audit and claim rights with respect to the Sales Tax
Deferral.  The amount of the letter of credit will reduce annually to reflect
the reduction in the amount of the sales tax (and penalties and interest) which
the State is entitled to recover from Landlord with respect to the Sales Tax
Deferral.  If the letter of credit does not renew as provided above, Landlord
shall so advise Tenant and if Tenant does not cause the renewal within three
(3) business days thereafter Landlord shall have the right to draw on the letter
of credit to the extent of its potential liability with respect to the Sales Tax
Deferral Program, and any funds so drawn by Landlord will be held by Landlord in
an interest bearing account as security for Tenant’s performance of its
obligations under  subparagraph (b) above until the State’s audit and claim
rights expire.

 

3.                                       Broker.  Tenant represents and warrants
that it has not dealt with any broker or agent in the negotiation for or the
obtaining of this Amendment other than Landlord’s Broker and Tenant’s Broker,
and agrees to indemnify, defend and hold Landlord harmless from any and all cost
or liability for compensation claimed by any other broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.  Landlord
represents and warrants that it has not dealt with any broker or agent in the
negotiation for or the obtaining of this Amendment other than Landlord’s Broker
and Tenant’s Broker, and agrees to indemnify, defend and hold Tenant harmless
from any and all cost or liability for compensation claimed by any other broker
or agent employed or engaged by it or claiming to have been employed or engaged
by it.  Tenant shall have no obligation to compensate Landlord’s Broker or
Tenant’s Broker due to this Amendment.

 

2

--------------------------------------------------------------------------------


 

4.                                       No Default.  Tenant represents,
warrants and covenants that, to the best of Tenant’s knowledge, Landlord and
Tenant are not in default of any of their respective obligations under the Lease
and no event has occurred that, with the passage of time or the giving of notice
(or both) would constitute a default by either Landlord or Tenant thereunder. 
Landlord represents, warrants and covenants that, to the best of Landlord’s
knowledge, Landlord and Tenant are not in default of any of their respective
obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both) would constitute a default by either
Landlord or Tenant thereunder.

 

5.                                       Effect of Amendment.  Except as
modified by this Amendment, the Lease and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby ratified and affirmed.  The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall bind and inure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Lease, their respective assigns.  In the event of any conflict
between the terms contained in this Amendment and the Lease, the terms herein
contained shall supersede and control the obligations and liabilities of the
parties.  From and after the date hereof, the term “Lease” as used in the Lease
shall mean the Lease, as modified by this Amendment.

 

6.                                       Miscellaneous.  This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.  All exhibits hereto are incorporated
herein by reference.

 

7.                                       Counterparts.  This Amendment may be
executed in one or more counterparts that, when taken together, shall constitute
one original.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

BMR-217TH PLACE LLC,

a Delaware limited liability company

 

 

By:

/s/ Gary A. Kreitzer

 

Name:

Gary A. Kreitzer

 

Title:

Executive V.P.

 

 

 

TENANT:

 

SONUS PHARMACEUTICALS, INC.,

a Delaware corporation

 

 

By:

/s/ Alan Fuhrman

 

Name:

Alan Fuhrman

 

Title:

CFO

 

 

--------------------------------------------------------------------------------